Citation Nr: 9901095	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for Post Traumatic Stress 
Disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1943 to 
November 1945.

This appeal arises before the Board of Veterans Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted the veteran entitlement to service 
connection for PTSD and assigned a 50 percent rating.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In September 1998, the veterans representative submitted 
copies of the veterans most recent VA Medical Center records 
from March 1998 to August 1998 directly to the Board. 

Remand of the case is necessary because any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board, must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case unless the procedural right is waived by the appellant 
or representative or unless the Board determines that the 
benefits to which the evidence relates may be allowed on 
appeal without such referral.  .  38 C.F.R. § 20.1304 (a) 
(1998).

As the veterans most current treatment records were not part 
of the claims folder, the RO did not have an opportunity to 
review this evidence.  Also, the appellant has not waived his 
procedural right to such review.  Therefore, under 38 C.F.R. 
§ 20.1304, before the Board can decide the appellants claim, 
the RO must review his claim on the basis of all the 
evidence.  The complete record now includes the VA Medical 
Center treatment records from March 1998 to August 1998. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should assure that copies of 
all relevant records of treatment of the 
veterans are included in the claims 
folder.

2.  The RO should then again consider the 
appellants claim, in light of all the 
evidence, both old and new, including all 
of the VA Medical Center treatment 
records from March 1998 to August 1998 
which were added to the claims folder 
after the veterans claim folder was 
forwarded to the Board.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the statement of the case, 
and they should be given an opportunity 
to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
